Name: Commission Regulation (EEC) No 3230/85 of 18 November 1985 fixing additional amounts for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/ 12 Official Journal of the European Communities 19 . 11 . 85 COMMISSION REGULATION (EEC) No 3230/85 of 18 November 1985 fixing additional amounts for certain pigmeat products ning the free-at-frontier offers for those products ; whereas, according to the information received by the Commission , offers from third countries in the determi ­ nation of which not only the prices shown in customs documents but also all other indications concerning the prices ruling in third countries, are taken into account, are developing in such a way that additional amounts should be fixed for those products at the level shown in the Annex ; Whereas, in accordance with Article 1 of Regulation No 121 /65/EEC Q and with Regulations (EEC) No 564/68 (8), (EEC) No 998/68 (9), as amended by Regulation (EEC) No 328/83 (10), (EEC) No 2260/69 ("), as amended by Regula ­ tion (EEC) No 328/83 , and (EEC) No 1570/71 (12), as amended by Regulation (EEC) No 328/83 , the levy on certain products listed in those Regulations which origi ­ nate in and come from the Federal Republic of Austria, the People's Republic of Poland, the Hungarian People's Republic, the Socialist Republic of Romania and the People's Republic of Bulgaria should not be increased by an additional amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular the second sub ­ paragraph of Article 13 (5) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 202/67/EEC of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries (3), as amended by Regula ­ tion No 614/67/EEC (4) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports listed according to product and country of origin in that Annex ; Whereas Council Regulation (EEC) No 2767/75 of 29 October 1975 (*), as last amended by Regulation (EEC) No 1906/83 (6), laid down general rules for the fixing of addi ­ tional amounts for those products for which no sluice ­ gate price is fixed ; HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 13 of Regulation (EEC) No 2759/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex. Article 2 Whereas Regulation No 202/67/EEC lays down certain detailed rules, to that end, and in particular for determi This Regulation shall enter into force on 20 November 1985. (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No 134, 30 . 6 . 1967, p. 2837/67. (4) OJ No 231 , 27 . 9 . 1967, p. 6 . I5) OJ No L 282, 1 . 11 . 1975, p. 29 . 0 OJ No L 190, 14. 7 . 1983 , p. 4 . 0 OJ No 155, 18 . 9 . 1965, p. 2560/65. (8) OJ No L 107, 8 . 5 . 1968 , p. 6 . 0 OJ No L 170, 19 . 7 . 1968 , p. 14 . ( 10) OJ No L 38 , 10 . 2. 1983, p. 12. (") OJ No L 286, 14. 11 . 1969, p. 22 . ( ,2) OJ No L 165, 23 . 7 . 1971 , p. 23 . 19 . 11 . 85 Official Journal of the European Communities No L 307/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1985. For the Commission Frans ANDRIESSEN ^ Vice-President ANNEX to the Commission Regulation of 18 November 1985 fixing additional amounts for certain pigmeat products (ECU/100 kg) CCT heading No Description Supplementaryamount Origin of imports 01.03 Live swine : I A. Domestic species : II . Other : b) Other 10,00 Origin : German Democratic Republic (') 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04 fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half-carcases 5 . Bellies and parts thereof 10,00 30,00 Origin : German Democratic Republic (') ' Origin : Hungary \ 6 . Other : \ aa) Boned or boneless bb) Other 10,00 20,00 Origin : Hungary or Sweden Origin : Hungary or the German Democratic Republic (') (') With the exception of the German internal trade pursuant to the Protocol on German internal trade and connected problems.